Order issued January 14,2014




                                            In The

                                    Court of Appeal*
                                            For the
                               jfit&t Biatrttf of %txm

                                   NO. 01-14-00030-CV


                              SGOTT MAGZEN, Appellant

                                               V.


 JAMES J. WOODCOCK, C & J INDUSTRIES, INC., DEFINED BENEFIT
          TRUST, AND OTHERS SIMILARLY SITUATED, Appellee

                         On Appeal from 165th District Court
                               Harris County, Texas
                           Trial Court Cause No. 2013-69580




                             MEMORANDUM ORDER

       This case is related to the following case previously filed in the Court of Appeals for the
Fourteenth District of Texas: , No. 14-14-00019-CV. Pursuant to this Court's Local Rule 1.5,

this case is transferred to the Fourteenth Court. The Clerk of this Court shall send to the Clerk

of the Fourteenth Court: (1) the clerk's record and reporter's record, if any; (2) all documents
filed in this case; and (3) certified copies of all orders,judgments, and opinions from this Court,

ifany. The clerk shall keep the original of all orders, judgments, and opinions of this court.




                                                     Is/ Chief Justice Sherry Radack
                                                     Chief Justice Sherry Radack
                                                     Acting Individually